


Exhibit 10.3




RESTRICTED SHARE UNIT AWARD AGREEMENT
UNDER THE
AMENDED AND RESTATED THOMPSON CREEK METALS COMPANY INC.
2010 LONG-TERM INCENTIVE PLAN


Name of Participant:
[Name]
Total Number of Units Subject to the Award:
[ ] (the “Units”)
Award Date:
[ ] (the “Award Date”)
Vesting Schedule:
One-Third (1/3) of the Units will vest on each of the first, second, and third
anniversaries of the Award Date, subject to you remaining continuously employed
or in service to the Company on each such date, as described below:


Note that no portion of this Award relates to services rendered in a year prior
to the year of the Award Date.







This Restricted Share Unit Award Agreement (the “Agreement”) is between Thompson
Creek Metals Company Inc. (the “Company”), and you, the Participant named above.
The Company wishes to grant to you a Restricted Share Unit Award, subject to the
terms and conditions of this Agreement and the Amended and Restated Thompson
Creek Metals Company Inc. 2010 Long-Term Incentive Plan, as the same may be
amended from time to time (the “Plan”). Accordingly, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and you hereby agree as follows:


1.Award of Units. The Company hereby grants to you, effective as of the Award
Date, the number of Restricted Share Units (the “Units” ) set forth above under
“Total Number of Units Subject to the Award,” upon the terms and conditions set
forth in the Plan and this Agreement (as described herein, the “Award”). Each
Unit represents the right to receive one of the Company’s common shares, upon
the terms and subject to the conditions set forth in this Agreement and the
Plan. Capitalized terms not otherwise defined herein shall have the meaning set
forth in the Plan.


2.Vesting and Settlement; Change of Control; Termination of Employment or
Service.


(a)Subject to your continued employment with the Company through the applicable
vesting dates, the Units shall become vested in such amounts and at such times
as are set forth above under “Vesting Schedule”. Upon the vesting date, each
vested Unit shall be canceled and settled by the delivery to you or a designated
brokerage firm of one common share of the Company per vested Unit as soon as
reasonably practicable following the vesting of such Units, and in all events no
later than March 15 of the year following the year in which vesting has occurred
(unless delivery is deferred pursuant to a nonqualified deferred compensation
plan in accordance with the requirements of Section 409A of the Code).


(b)In the event of a Change of Control, the Administrator shall provide that
either:
 
(i)
the Award will be assumed or replaced with an equivalent award by the successor
or acquiring corporation (if any), which assumption or replacement will be
binding on you; or

 
(ii)
the vesting and settlement of the Award shall be immediately accelerated upon
the consummation of the Change of Control.

 
In the event that the Award is assumed or replaced pursuant to Section 2(b)(i)
in connection with a Change of Control, the vesting and settlement of such
assumed or replacement award shall be immediately accelerated upon the
termination of your employment (or other service to the Company, if applicable)
by the Company and/or the successor or acquiring

1



--------------------------------------------------------------------------------




corporation (if any) without Cause, by your resignation as a result of a
Triggering Event (as defined below) in each case, within the twelve-month period
immediately following such Change of Control.
For purposes of this Section 2(b), the last sentence of the definition of
“Change of Control” in Section 2(i) of the Plan shall be disregarded. For
purposes of this Section 2(b), “Triggering Event” means any one of the following
events which occurs without your express agreement in writing: (i) a material
adverse change in any of your duties, powers, rights, discretion, prestige,
salary, benefits, or perquisites as they exist, and with respect to financial
entitlements, the conditions under and manner in which they were payable,
immediately prior to the Change of Control; (ii) a material diminution of your
title as it exists immediately prior to the Change of Control; (iii) a change in
the person or body to whom you report immediately prior to the Change of
Control, except if such person or body is of equivalent rank or stature or such
change is as a result of the resignation or removal of such person or the
persons comprising such body, as the case may be, provided that this shall not
include a change resulting from a promotion in the normal course of business; or
(iv) a material change in the hours during or location at which you are
regularly required to carry out the terms of your employment, or a material
increase in the amount of travel you are required to conduct.
(c)    Notwithstanding anything in any employment agreement between you and the
Company to the contrary, unless the Administrator provides otherwise (either
before, upon or within 10 business days following your termination of employment
or service with the Company), in the event of your termination of your
employment (or other service to the Company, if applicable) for any reason, you
will forfeit (effective as of the date of termination) the portion of the Units
that is unvested at the time of termination, without payment of any additional
consideration due to you. The term “employment” for purposes of this Agreement,
means the performance of services for the Company or an Affiliate as an employee
for federal income tax purposes. You shall be deemed to have terminated
employment either upon an actual termination of your performing services for the
Company or an Affiliate, or at the time that the Affiliate with which you are
employed ceases to be an “Affiliate” under the terms of the Plan. Your
employment with the Company or an Affiliate shall not be deemed to have
terminated if you take any military leave, sick leave, or other bona fide leave
of absence approved by the Company or the Affiliate, as applicable, regardless
of whether pay is suspended during such leave. Whether you have experienced a
termination of employment will be determined by the Administrator, in its sole
discretion.
3.Rights as Stockholder. You shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any Units unless and
until Shares settled for such Units shall have been issued by the Company to you
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for an
ordinary cash dividend for which the record date is prior to the date the Shares
are issued.


4.Transferability. The Units may not be sold, pledged, assigned or transferred
in any manner unless and until the Shares corresponding to such Units have been
issued and all restrictions applicable to such Shares have lapsed.
Notwithstanding the foregoing, the Units may be transferred, in the
Administrator’s discretion, to a person or trust or partnership designated by
you, only if, in each case, the transferee executes a written consent to be
bound by the terms of this Agreement. Except as described in this Section 4,
neither the Units nor any interest or right therein shall be liable for your
debts, contracts or engagements or your successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.


5.Taxes.
  
(a)Payment of any employment taxes or income tax withholding shall be by the
tendering of other Shares to the Company in exchange for the Company’s reducing
the number of Shares issuable upon settlement of the Units; provided that no
more than the minimum statutory tax-withholding rate shall be withheld. The
Administrator shall determine acceptable methods for tendering Shares upon
settlement of the Units and may impose such limitations and prohibitions on the
use of Shares to pay tax liabilities as it deems appropriate, subject to the
proviso in the preceding sentence. For purposes of determining the amount of the
tax liability amounts satisfied by tendering Shares, such Shares shall be valued
at their Fair Market Value on the date of tender.


(b)You acknowledge that you will consult with your personal tax advisor
regarding the federal, state, and local tax consequences of the Award and any
other matters related to this Award. You are relying solely on your advisors

2



--------------------------------------------------------------------------------




and not on any statements or representations of the Company or any of its
agents, and you understand that you are responsible for your own tax liability
that may arise as a result of the Award or any other matters related to the
Award and this Agreement.
  
6.General Provisions.


(a)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Administrator
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest.


(b)No Right to Employment or Continued Service. In consideration of the grant of
the Award by the Company, you agree to render faithful and efficient services to
the Company and its Affiliates. Nothing in the Plan or this Agreement shall
confer upon you any right to continue in the employ or service of the Company or
any Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate your services at any time for any reason whatsoever, with
or without Cause (as defined in the Plan), except to the extent expressly
provided otherwise by applicable law or in a written agreement between you and
the Company or its Affiliates.


(c)Securities Matters. The Company shall not be required to issue or deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied. You acknowledge that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are granted, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.


(d)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.


(e)Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.


(f)Section 409A. It is intended that this grant will be exempt from Section 409A
of the Internal Revenue Code as a “short-term deferral”. This Agreement and all
related documentation are designed, and shall be interpreted and administered,
to this effect. However, nothing in the Agreement shall be construed to result
in a guarantee of this tax treatment, and you shall be responsible for all of
your federal, state and local taxes (and any related liabilities). This Section
6(f) does not create an obligation on the part of the Company to modify the Plan
or this Agreement and does not guarantee that the Award or the Shares delivered
hereunder will not be subject to taxes, interest and penalties under Section
409A.


(g)Governing Law. The internal law, and not the law of conflicts, of the State
of Colorado will govern all questions concerning the validity, construction and
effect of this Agreement. All actions or proceedings arising out of, or related
to, this Agreement shall be brought only in an appropriate federal or state
court in Colorado and the parties hereby consent to the jurisdiction of such
courts over themselves and the subject matter of such actions or proceedings.


(h)Electronic Delivery. By executing this Agreement, you hereby consent to the
delivery of information (including, without limitation, information required to
be delivered to you pursuant to applicable securities laws) regarding the
Company and the Affiliates, the Plan, and the Restricted Share Units via Company
web site or other electronic delivery.


(i)Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:



3



--------------------------------------------------------------------------------




Thompson Creek Metals Company Inc.
26 West Dry Creek Circle, Suite 810    
Littleton, CO 80120
Attn:    General Counsel


(j)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(k)Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.


    

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.
THOMPSON CREEK METALS COMPANY INC.






Date:                        By:                     
    


Its:                        


Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE COMPANY, THE COMPANY SHALL REVOKE ALL UNITS GRANTED TO YOU,
AND AVOID ALL OBLIGATIONS UNDER THIS AGREEMENT.
The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.


Date:                        By: _______________________________
[Name]













5

